 1325 NLRB No. 25NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Regency Health Services d/b/a Linda Mar HealthCare and Rehabilitation Center and HealthCare Workers Union, Local 250, Service Em-
ployees International Union, AFL±CIO. Case20±CA±28016December 9, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
LIEBMANPursuant to a charge filed on September 10, 1997,the General Counsel of the National Labor Relations
Board issued a complaint on October 2, 1997, alleging
that the Respondent has violated Section 8(a)(5) and
(1) of the National Labor Relations Act by refusing the
Union's request to bargain following the Union's cer-
tification in Case 20±RC±17221. (Official notice is
taken of the ``record'' in the representation proceeding
as defined in the Board's Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an answer admitting in
part and denying in part the allegations in the com-
plaint, and asserting affirmative defenses.On October 27, 1997, the General Counsel filed aMotion for Summary Judgment and Memorandum in
support. On October 28, 1997, the Board issued an
order transferring the proceeding to the Board and a
Notice to Show Cause why the motion should not be
granted. On November 17, 1997, the Respondent filed
a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer and response the Respondent admits itsrefusal to bargain but attacks the validity of the certifi-
cation on the basis of its objections to conduct alleged
to have affected the results of the election in the rep-
resentation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporationwith an office and place of business in Pacifica, Cali-
fornia, has been engaged in the operation of a nursing
home and rehabilitation facility. During the calendar
year ending December 31, 1996, the Respondent, in
conducting its business operations, derived gross reve-
nues in excess of $250,000 and purchased and received
at its Pacifica, California facility goods valued in ex-
cess of $5,000 which originated from points outside
the State of California We find that the Respondent is
an employer engaged in commerce within the meaning
of Section 2(2), (6), and (7) of the Act and has been
a health care institution within the meaning of Section
2(14) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held January 17, 1997, theUnion was certified on July 17, 1997, as the exclusive
collective-bargaining representative of the employees
in the following appropriate unit:All full-time and regular part time certified nurs-ing assistants (CNAs), restorative nursing assist-
ants (RNAs,) dietary employees, laundry employ-
ees, and housekeeping employees; excluding all
other employees, managerial employees, profes-
sional employees, and contract employees, guards,
and supervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainAbout August 5 and 7, 1997, the Union, by letter,requested the Respondent to bargain, and, since about
August 5, 1997, the Respondent has failed and refused
to do so. We find that this failure and refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy failing and refusing on and after August 5, 1997,to recognize and bargain with the Union as the exclu-
sive collective-bargaining representative of employees
in the appropriate unit, the Respondent has engaged in
unfair labor practices affecting commerce within the
meaning of Section 8(a)(5) and (1) and Section 2(6)
and (7) of the Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Regency Health Services d/b/a Linda Mar
Health Care and Rehabilitation Center, Pacifica, Cali-
fornia, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Refusing to bargain with Health Care WorkersUnion, Local 250, Service Employees International
Union, AFL±CIO, as the exclusive bargaining rep-
resentative of the employees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part time certified nurs-ing assistants (CNAs), restorative nursing assist-
ants (RNAs), dietary employees, laundry employ-
ees, and housekeeping employees; excluding all
other employees, managerial employees, profes-
sional employees, and contract employees, guards,
and supervisors as defined in the Act.(b) Within 14 days after service by the Region, postat its facility in Pacifica, California, copies of the at-
tached notice marked ``Appendix.''1Copies of the no-tice, on forms provided by the Regional Director for
Region 20, after being signed by the Respondent's au-thorized representative, shall be posted by the Re-spondent and maintained for 60 consecutive days in
conspicuous places including all places where noticesto employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since August 5, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.December 9, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllWilma B. Liebman, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Health CareWorkers Union, Local 250, Service Employees Inter-
national Union, AFL±CIO, as the exclusive representa-
tive of the employees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part time certified nurs-ing assistants (CNAs), restorative nursing assist- 3LINDA MAR HEALTH CARE & REHABILITATION CENTERants (RNAs), dietary employees, laundry employ-ees, and housekeeping employees; excluding all
other employees, managerial employees, profes-
sional employees, and contract employees, guards,
and supervisors as defined in the Act.REGENCYHEALTHSERVICESD
/B/ALINDAMARHEALTHCAREAND
REHA-BILITATIONCENTER